Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Rauber (U.S. Pub. No. 2013/0234926) discloses an electronic device (Rauber, handheld device 201, Figure 2A), comprising:
a display screen (Rauber, screen 202, Figure 2A); 
a tilt sensor (Rauber, Device 201 may use an accelerometer and a compass and/or other sensors to sense tilting and/or turning in the normal manner, to assist processor 300 in determining the orientation and position of mobile device 201 relative to ground. ¶ [0074]); 
one or more processors (Rauber, processor 300, Figure 3B); and 
memory storing one of more programs configured to be executed by the one or more processors (Rauber, In some embodiments of device 201, the above-described pose module 324, trajectory selector 321, vector subtractor 342, coordinate computation module 341 and movement selector 322 are included in a visual guidance module 320 that is itself implemented by a processor 300 executing instructions of software 320 in memory 329 of mobile device 201, Figure 3B, ¶ [0078]), the one or more programs including instructions for: 
displaying a first graphical element (Rauber, dynamic icon T, Figure 2A) at a first location on the display screen; 
displaying a second graphical element (Rauber, stationary icon R, Figure 2A) at a second location on the display screen,
receiving a tilt sensor input associated with movement of the electronic device (Rauber, Device 201 may use an accelerometer and a compass and/or other sensors to sense tilting and/or turning in the normal manner, to assist processor 300 in determining the orientation and position of mobile device 201 relative to ground. ¶ [0074]); 
Rauber does not expressly teach
the second graphical element being associated with a first operation; 
in accordance with a determination that the tit sensor input satisfies a first predefined tilt sensor condition: 
displaying the first graphical element proximate to the second location on the display screen; and 
performing the first operation associated with the second graphical element, and 
in accordance with a determination that the tilt sensor input fails to satisfy the first predefined tilt sensor condition: 
displaying the first graphical element at a third location on the display screen based on the tilt sensor input.
Rauber teaches the dynamic icon T placed in an initial position, as shown in figure 2B, which prompts the user to correct the alignment (Rauber, Specifically, in certain embodiments of the type illustrated in FIG. 2B, dynamic icon T is initially displayed at an initial position that is offset from the center of screen 202 to indicate a predetermined movement 271 that the user is to perform on device 201. For example, in FIG. 2B, dynamic icon T is displayed offset from reference icon R, towards the bottom right corner of screen 202. In this example, icon T is offset by a distance Y in the horizontal direction (i.e. along the Y axis), and by a distance Z in the vertical direction (i.e. along the Z axis), both computed based on predetermined movement 271. Figure 2B, ¶ [0029])(Rauber, An offset position of the dynamic icon T is shown in FIG. 2B relative to center position of reference-icon R on screen 202 to indicate to user 111 that handheld device 201 is to be moved to a new position that is downward (toward the ground) and to the right of a current position of device 201. Figure 2B, ¶ [0030]). 
Rauber does not teach the movement of the dynamic icon to the stationary icon causing a first operation. 
Additional prior art of Seo (U.S. Pub. No. 2014/0160078) teaches a wearable mobile device which the user may rotate to change the display (Figures 4, 8 and 9). Seo teaches the directional tilting causing the screen to change from one app to another (Seo, when the user makes a gesture of flicking the user's wrist in the first direction or second direction, the screen is changed according to the moving direction. For example, as illustrated in FIG. 9B, when a gesture in the first direction is made, the screen is changed to a screen APP1 which is a previous screen of the current screen APP2, and the object 111 is moved to the screen APP1. When the mobile device returns to the original position thereof, the screen APP1 including the object 111 is displayed… In contrast, as illustrated in FIG. 9C, when a gesture in the second direction is made, the screen is changed to a screen APP3 which is a next screen of the current screen APP2. Accordingly, the object 111 is displayed on the screen APP3. Figures 9A-9C, ¶¶ [0157 and 0158). However, Seo does not teach the graphical elements which include one graphical element moving proximate to another to cause an operation as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-12, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 13, Rauber (U.S. Pub. No. 2013/0234926) discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors (Rauber, In some embodiments of device 201, the above-described pose module 324, trajectory selector 321, vector subtractor 342, coordinate computation module 341 and movement selector 322 are included in a visual guidance module 320 that is itself implemented by a processor 300 executing instructions of software 320 in memory 329 of mobile device 201, Figure 3B, ¶ [0078]) of an electronic device (Rauber, handheld device 201, Figure 2A) with a display screen (Rauber, screen 202, Figure 2A) and a tilt sensor (Rauber, Device 201 may use an accelerometer and a compass and/or other sensors to sense tilting and/or turning in the normal manner, to assist processor 300 in determining the orientation and position of mobile device 201 relative to ground. ¶ [0074]), the one or more programs including instructions for:
displaying a first graphical element (Rauber, dynamic icon T, Figure 2A) at a first location on the display screen; 
displaying a second graphical element (Rauber, stationary icon R, Figure 2A) at a second location on the display screen,
receiving a tilt sensor input associated with movement of the electronic device (Rauber, Device 201 may use an accelerometer and a compass and/or other sensors to sense tilting and/or turning in the normal manner, to assist processor 300 in determining the orientation and position of mobile device 201 relative to ground. ¶ [0074]); 
Rauber does not expressly teach
the second graphical element being associated with a first operation; 
in accordance with a determination that the tilt sensor input satisfies a first predefined tilt sensor condition: 
displaying the first graphical element proximate to the second location on the display screen, and 
performing the first operation associated with the second graphical element; and 
in accordance with a determination that the tilt sensor input fails to satisfy the first predefined tilt sensor condition: 
displaying the first graphical element at a third location on the display screen based on the tilt sensor input.
Rauber teaches the dynamic icon T placed in an initial position, as shown in figure 2B, which prompts the user to correct the alignment (Rauber, Specifically, in certain embodiments of the type illustrated in FIG. 2B, dynamic icon T is initially displayed at an initial position that is offset from the center of screen 202 to indicate a predetermined movement 271 that the user is to perform on device 201. For example, in FIG. 2B, dynamic icon T is displayed offset from reference icon R, towards the bottom right corner of screen 202. In this example, icon T is offset by a distance Y in the horizontal direction (i.e. along the Y axis), and by a distance Z in the vertical direction (i.e. along the Z axis), both computed based on predetermined movement 271. Figure 2B, ¶ [0029])(Rauber, An offset position of the dynamic icon T is shown in FIG. 2B relative to center position of reference-icon R on screen 202 to indicate to user 111 that handheld device 201 is to be moved to a new position that is downward (toward the ground) and to the right of a current position of device 201. Figure 2B, ¶ [0030]). 
Rauber does not teach the movement of the dynamic icon to the stationary icon causing a first operation. 
Additional prior art of Seo (U.S. Pub. No. 2014/0160078) teaches a wearable mobile device which the user may rotate to change the display (Figures 4, 8 and 9). Seo teaches the directional tilting causing the screen to change from one app to another (Seo, when the user makes a gesture of flicking the user's wrist in the first direction or second direction, the screen is changed according to the moving direction. For example, as illustrated in FIG. 9B, when a gesture in the first direction is made, the screen is changed to a screen APP1 which is a previous screen of the current screen APP2, and the object 111 is moved to the screen APP1. When the mobile device returns to the original position thereof, the screen APP1 including the object 111 is displayed… In contrast, as illustrated in FIG. 9C, when a gesture in the second direction is made, the screen is changed to a screen APP3 which is a next screen of the current screen APP2. Accordingly, the object 111 is displayed on the screen APP3. Figures 9A-9C, ¶¶ [0157 and 0158). However, Seo does not teach the graphical elements which include one graphical element moving proximate to another to cause an operation as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 15-25, these claims are allowable as they depend upon allowable independent claim 13.

As to independent claim 14, Rauber (U.S. Pub. No. 2013/0234926) discloses a method (Rauber, FIG. 3A illustrates, in a flow chart, operations performed by a processor 300 in device 201 of FIGS. 2A-2F in certain described embodiments. Figure 3A, ¶ [0019]), comprising: 
at an electronic device (Rauber, handheld device 201, Figure 2A) with a display screen (Rauber, screen 202, Figure 2A) and a tilt sensor (Rauber, Device 201 may use an accelerometer and a compass and/or other sensors to sense tilting and/or turning in the normal manner, to assist processor 300 in determining the orientation and position of mobile device 201 relative to ground. ¶ [0074]): 
displaying a first graphical element (Rauber, dynamic icon T, Figure 2A) at a first location on the display screen; 
displaying a second graphical element (Rauber, stationary icon R, Figure 2A) at a second location on the display screen,
receiving a tilt sensor input associated with movement of the electronic device (Rauber, Device 201 may use an accelerometer and a compass and/or other sensors to sense tilting and/or turning in the normal manner, to assist processor 300 in determining the orientation and position of mobile device 201 relative to ground. ¶ [0074]); 
Rauber does not expressly teach
the second graphical element being associated with a first operation; 
in accordance with a determination that the tilt sensor input satisfies a first predefined tilt sensor condition: 
displaying the first graphical clement proximate to the second location on the display screen; and 
performing the first operation associated with the second graphical element; and 
in accordance with a determination that the tilt sensor input fails to satisfy the first predefined tilt sensor condition: 
displaying the first graphical element at a third location on the display screen based on the tilt sensor input. 
Rauber teaches the dynamic icon T placed in an initial position, as shown in figure 2B, which prompts the user to correct the alignment (Rauber, Specifically, in certain embodiments of the type illustrated in FIG. 2B, dynamic icon T is initially displayed at an initial position that is offset from the center of screen 202 to indicate a predetermined movement 271 that the user is to perform on device 201. For example, in FIG. 2B, dynamic icon T is displayed offset from reference icon R, towards the bottom right corner of screen 202. In this example, icon T is offset by a distance Y in the horizontal direction (i.e. along the Y axis), and by a distance Z in the vertical direction (i.e. along the Z axis), both computed based on predetermined movement 271. Figure 2B, ¶ [0029])(Rauber, An offset position of the dynamic icon T is shown in FIG. 2B relative to center position of reference-icon R on screen 202 to indicate to user 111 that handheld device 201 is to be moved to a new position that is downward (toward the ground) and to the right of a current position of device 201. Figure 2B, ¶ [0030]). 
Rauber does not teach the movement of the dynamic icon to the stationary icon causing a first operation. 
Additional prior art of Seo (U.S. Pub. No. 2014/0160078) teaches a wearable mobile device which the user may rotate to change the display (Figures 4, 8 and 9). Seo teaches the directional tilting causing the screen to change from one app to another (Seo, when the user makes a gesture of flicking the user's wrist in the first direction or second direction, the screen is changed according to the moving direction. For example, as illustrated in FIG. 9B, when a gesture in the first direction is made, the screen is changed to a screen APP1 which is a previous screen of the current screen APP2, and the object 111 is moved to the screen APP1. When the mobile device returns to the original position thereof, the screen APP1 including the object 111 is displayed… In contrast, as illustrated in FIG. 9C, when a gesture in the second direction is made, the screen is changed to a screen APP3 which is a next screen of the current screen APP2. Accordingly, the object 111 is displayed on the screen APP3. Figures 9A-9C, ¶¶ [0157 and 0158). However, Seo does not teach the graphical elements which include one graphical element moving proximate to another to cause an operation as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 26-36, these claims are allowable as they depend upon allowable independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691